United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3904
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Larry D. Wills,                         *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: February 6, 2009
                                Filed: February 17, 2009
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Larry Wills pleaded guilty to eight charges involving fraud and money
laundering. He now appeals his 48-month prison sentence, arguing that remand is
required because the district court1 did not specifically address the 18 U.S.C.
§ 3553(a) factors or explain the chosen sentence. Wills made no objection to this at
sentencing. The record reveals that before imposing sentence, the district court heard
statements from both counsel and adopted the parties’ agreed-upon advisory
Guidelines imprisonment range of 46-57 months. We are thus satisfied that the court

      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
had a reasoned basis for the selected sentence, see Rita v. United States, 127 S. Ct.
2456, 2468 (2007), and there is no indication that Wills would have received a lower
sentence had the court more explicitly explained its decision, see United States v.
Pate, 518 F.3d 972, 975 (8th Cir. 2008). Accordingly, we affirm.
                       ______________________________




                                         -2-